DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1 and 3 both require at least a proton-conducting electrolyte having the formula: BaHfxCe0.8-xY0.1Yb0.1O3-ỽ wherein the index x is from about 0.1 to about 0.5. Replacing zirconium with hafnium so as to provide the claimed electrolyte formula is designed to improve stability with a similar ionic radius so as to maintain the structure and conductivity of the electrolyte [page 5, lines 1-15, Figure 1]. 
Prior art reference US PGPub 2011/0195342 discloses a proton-conducting ceramic membrane of the formula X1-X2-O3-ỽ wherein X1 = Ba, Sr or mixtures thereof and X2 = Ce, Zr, Y, Nd, Yb, Sm, La, HF, Pr or mixtures thereof [0006]. The combined atomic ratio of Y, Nd, Yb, Sm and La to Ba and Sr may be in an embodiment between 0.1 and 0.3 inclusive [0006]. However, such ratios are not listed for hafnium [0006]. In an embodiment where the proton-conducting membrane has formula BaCe1-xX1xX2yO3-ỽ, X1 is one of yttrium and lanthanum, X2 is one of neodymium, zirconium and hafnium [0007]. In this embodiment that is closer to the claimed formula, ytterbium is not listed as required by the claim [0007]. Based on the sheer number of potential elemental combinations of such a formula and the unspecified ratios, arriving at the formula of the claimed invention would require undue experimentation to one of ordinary skill in the art. Furthermore, the X2 choices of either zirconium and hafnium [0007] do not recognize the benefits of replacing zirconium with hafnium as stated above. 
Prior art reference US PGPub 2013/0143142 discloses a BaZr1-x-y-zCexYyYbzO3-ỽ electrolyte [0026, Abstract]. The reference does not suggest incorporating hafnium as required by the claims, nor the benefits of replacing zirconium with hafnium as shown above. 
None of the prior art references recognize the benefits of the claimed invention as cited above. Therefore, taking into consideration the aforementioned reasons, the prior art does not disclose, teach, suggest, or render obvious the claimed requirement of at least a proton-conducting electrolyte having the formula: BaHfxCe0.8-xY0.1Yb0.1O3-ỽ wherein the index x is from about 0.1 to about 0.5.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725